ORDER

Based upon all the files, records and proceedings herein,
*846IT IS HEREBY ORDERED that the petition for further review filed on behalf of defendant Rodney Jones be, and the same is, granted for the sole purpose of reversing a portion of the unpublished court of appeals’ decision filed on January 31, 1995 and directing the reinstatement of the summary judgment entered in Jones’ favor in the Wright County District Court. The trial court found that Rodney Jones was not aware of the decedent Sonya Opay’s predicament and that “her injury and death were not foreseeable to him.” Those findings are not clearly erroneous and under those circumstances, there is no duty. See Erickson v. Curtis Inv. Co., 447 N.W.2d 165 (Minn.1989); Lundgren v. Fultz, 354 N.W.2d 25 (Minn.1984).
IT IS FURTHER ORDERED that the separate petitions of Nicole Jones and Timothy Opay for further review be, and the same are, denied.
BY THE COURT:
/s/ M. Jeanne Coyne Associate Justice